IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-63,822-01


EX PARTE DONALD KEITH NEWBURY





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. W01-00324-T(A) IN THE 283rd JUDICIAL DISTRICT COURT

DALLAS COUNTY



Per Curiam; Meyers, J., not participating.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	On January 28, 2002, a jury convicted applicant of the offense of capital murder. 
The jury answered the special issues submitted pursuant to Texas Code of Criminal
Procedure article 37.071, and the trial court, accordingly, set punishment at death.  This
Court affirmed applicant's conviction and sentence on direct appeal.  Newbury v. State,
135 S.W.3d 22 (Tex. Crim. App. 2002).
	Applicant presents thirty-one allegations in his application in which he challenges
the validity of his conviction and resulting sentence.  Although an evidentiary hearing
was not held, the trial judge entered findings of fact and conclusions of law.  The trial
court recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by
applicant.  We adopt the trial judge's findings and conclusions.  Based upon the trial
court's findings and conclusions and our own review, relief is denied.
	IT IS SO ORDERED THIS THE 7th DAY OF June, 2006.

Do Not Publish